DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4-8, 11-15 and 18-20 are pending. Claims 1, 4, 8, 11, 15 and 18 are currently amended. Claims 2-3, 9-10 and 16-17 are cancelled. 

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 18-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Reynolds (US Pub No. 2018/0181387) discloses updating software in a plurality of devices coupled to one another in a communicating relationship through a local network, the method comprising receiving a descriptor file for a software update at the first device from a remote source outside the local network, the descriptor file including a hash code for each of a plurality of update sub-files and an order for assembling the update sub-files into the software update, downloading the plurality of update sub-files to the first device from a remote source outside the local network until the sub-files identified in the descriptor file are present on the first device, where Reynolds, Abstract), Lahiri et al. (US Pub No. 2020/0028879) discloses managing device compliance for devices that are connected to an enterprise network. For example, a mobile device manager may provide configuration settings to a computing device, which implements the settings in order to be compliant with an enterprise's data and/or security policy. The mobile device manager also maintains a local reference of each device's configuration settings implemented thereby. When the mobile device manager subsequently performs a determination as to whether the computing device is still in compliance, the mobile device manager simply needs to refer to the local reference to determine the computing device's settings instead of explicitly querying the computing device for its settings. The foregoing techniques may be extended for security baseline compliance determinations, IoT device compliance determinations and compliance determinations for other types of devices, such as devices utilized by business partners of the enterprise that utilize the enterprise's network (Lahiri, Abstract), Jacobs (US Pub No. 2008/0109871) discloses improved capabilities for the operation of a threat management facility, wherein the threat management facility may provide for a plurality of computer asset protection services to a corporate computer network. The threat management facility may provide a policy management service as one of the plurality of protection services, wherein the policy management service may be adapted to provide corporate policy updates to a plurality of computer facilities associated with the corporate computer network. In addition, the corporate policy updates, and a related corporate policy, may relate to the acceptability of an operation of a computer application (Jacobs, Abstract), and Portner et al. (US Patent No. 10,419,486) discloses managing and implementing secure runtime software hooking on devices are provided. The system and method disclosed includes components and features that enable enterprises and organizations to securely manage mobile devices that have access to the organization's data and network resources (Portner, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “determine a risk level associated with the updated restriction setting for the enterprise group; and cause the updated restriction profile to be distributed to the plurality of client devices” (as recited in claims 1, 8 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437